447 F.2d 1407
Charles H. CHILDS, Jr. and Earl P. Paris, Plaintiffs-Appellants,v.RIC GROUP, INC., Defendant-Appellee.W. Wyman PILCHER et al., Plaintiffs-Appellees,v.Earl P. PARIS, Jr., et al., Defendants-Appellants.
No. 71-1012.
United States Court of Appeals,Fifth Circuit.
Oct. 12, 1971.

John W. Chambers, Atlanta, Ga., for plaintiffs-appellants.
Byrd, Groover, & Buford, Garland T. Byrd, Macon, Ga., Hugh M. Dorsey, Jr., Atlanta, Ga., for RIC Group, Inc.
Before WISDOM, COLEMAN and SIMPSON, Circuit Judges.
PER CURIAM:


1
Assigning written reasons, the district judge granted summary judgment1 against the plaintiffs-appellants, Childs and Paris.  They have failed to demonstrate error in that judgment on this appeal.


2
Affirmed.



1
 Reported as Childs and Paris v. RIC Group, Inc., N.D.Ga.1970, 331 F. Supp. 1078